NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                   GOOGLE LLC,
                     Appellant

                           v.

       NETWORK-1 TECHNOLOGIES, INC.,
                   Appellee
            ______________________

                      2017-1379
                ______________________

    Appeal from the United States Patent and Trademark
Office, Patent Trial and Appeal Board in No. CBM2015-
00113.
                 ______________________

              Decided: January 23, 2018
               ______________________

    ERIKA ARNER, Finnegan, Henderson, Farabow, Gar-
rett & Dunner, LLP, Reston, VA, argued for appellant.
Also represented by JOSHUA GOLDBERG, J. MICHAEL
JAKES, Washington, DC.

   JONAS BRAM JACOBSON, Dovel & Luner, LLP, Santa
Monica, CA, argued for appellee. Also represented by
GREGORY S. DOVEL, SEAN LUNER, MATTHAEUS MARTINO-
WEINHARDT; JUNG SUK HAHM, CHARLES R. MACEDO,
Amster Rothstein & Ebenstein LLP, New York, NY.
2              GOOGLE LLC   v. NETWORK-1 TECHNOLOGIES, INC.



                 ______________________

    Before LOURIE, TARANTO, and CHEN, Circuit Judges.
CHEN, Circuit Judge.
    Appellant Google Inc. appeals from the final written
decision of the Patent Trial and Appeal Board (Board) in a
covered business method (CBM) post-grant review pro-
ceeding concerning Network-1 Technologies, Inc.’s U.S.
Patent No. 8,904,464 (the ’464 Patent).
    In the decision, the Board ruled that claims 1–34 of
the ’464 Patent were not proven unpatentable. In so
ruling, the Board considered the proper construction of
the term “machine-readable instructions,” which is recited
in all claims. Based on the evidence and arguments
provided by the parties, the Board concluded that “ma-
chine-readable instructions” would have been understood
as “code or pseudocode that is executable by a computer
processor.” J.A. 8.
    This court finds no error in the Board’s construction of
“machine-readable instructions.” Substantial evidence
supports the factual findings underlying the Board’s
construction. We are also not persuaded by Google’s
argument that the intrinsic evidence contradicts the
Board’s construction. In view of this construction and the
arguments and evidence Google presented below, we
conclude that the Board did not err in determining that
Google did not meet its burden of proving that the claims
of the ’464 Patent are unpatentable.
    For the foregoing reasons, we affirm.
                       AFFIRMED